Citation Nr: 0707820	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-24 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to claimed residuals of a cold injury. 

3.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from June 1967 to April 1970.  
He served in Vietnam from September 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for PTSD and 
residuals of a cold injury.  The RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability evaluation, effective October 28, 
2004.

The issues of service connection for PTSD and cold injury 
residuals are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
notified if any further action on his part is required.


FINDINGS OF FACT

The veteran has level I hearing in each ear.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b) (1).  VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction decision on the claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Those five elements 
are:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

A November 2004 RO letter that preceded the initial 
determination advised the veteran of the types of evidence 
and/or information deemed necessary to substantiate his claim 
and the relative duties upon himself and VA in developing his 
claim.  The purpose of the VCAA notice was met as service 
connection was granted.  The April 2005 rating decision 
awarding him service connection assigned an initial rating 
and effective date of award.  A July 2005 Statement of Case 
(SOC) advised him of the evidence reviewed, the applicable 
criteria, and the Reasons and Bases for the determination.  
As a uniform rating has been assigned, there is no question 
with regard to effective date of awards pertaining to a 
staged initial rating award.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (where an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection in addition to a prospective 
rating).

The Board finds the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, the Board 
finds no defective notice that resulted in any prejudice to 
the veteran.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

With regard to VA's duty to assist the veteran, the service 
medical records, and private and VA medical records have been 
obtained and associated with the claims file.  There is no 
indication of any outstanding medical evidence that has not 
been associated with the claims folder.  VA examination to 
determine the nature, etiology and current severity of the 
veteran's hearing loss was provided in March 2005.  There has 
been no allegation of increased severity of symptoms since 
that examination.  As such, the evidence of record is 
sufficient to decide the claim.

Disability evaluations are determined by the application of 
VA's Schedule of Rating Disabilities (Rating Schedule), which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various evaluations to be assigned to the various 
disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In assessing a claim for an 
increased rating, the history of the disability shall be 
considered.  38 C.F.R. § 4.1.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

The Court has stated that the assignment of disability 
ratings for hearing impairment is derived by the mechanical 
application of numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann V. 
Principi, 3 Vet. App. 345, 349 (1992).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  
Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  See 
38 C.F.R. § 4.85(a) and (d).  To evaluate the degree of 
disability for defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels ranging from level I 
for essentially normal acuity through XI for profound 
deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Tables 
VI and VII.

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86(a) when the pure tone threshold in 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more.  Also, exceptional 
patterns of hearing impairment are evaluated under 38 C.F.R. 
§ 4.86(b) when the pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

In view of the foregoing, the Board is required to make its 
determination with respect to the schedular rating to be 
assigned on the basis of the results of the audiology studies 
of record.  See Lendenmann v. Principi, supra.  In other 
words, the Board is bound by law to apply VA's Rating 
Schedule based on the veteran's audiology test results.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With respect to the pertinent medical evidence of record, the 
veteran was accorded an audiologic examination by VA in March 
2005.  The results showed pure tone thresholds, in decibels 
as 15 at 1000 Hertz, 30 at 2000 Hertz, 55 at 3000 Hertz, and 
60 at 4000 Hertz, for an average of 40 decibels in the right 
ear.  For the left ear, results showed pure tone thresholds, 
in decibels, as 15 at 1000, 20 at 2000, 45 at 3000, and 50 at 
4000 Hertz.  The average was given as 33.  The examiner noted 
the percentage of speech discrimination was 96 percent in 
each ear.  

Turning to the appropriate tables in the Rating Schedule, 
these averages and percentages indicate designation of level 
I for the right ear and level I for the left ear.  When 
applied to Table VII, the numeric designations translate to a 
noncompensable disability rating under Code 6100.  The Board 
recognizes the veteran's complaints regarding hearing acuity, 
but, as noted above, points out that the disability 
evaluations for his hearing impairment are determined by the 
mechanical application of the Rating Schedule.  The Board is 
bound by the criteria set forth in the Rating Schedule.  
Thus, a compensable disability rating for the veteran's 
hearing loss is not warranted at this time.  There is no 
doubt of material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

A compensable disability rating for the veteran's bilateral 
hearing loss is denied.


REMAND

The veteran has been diagnosed with PTSD by both private and 
VA physicians.  To date, his service connection claim has not 
been substantiated due to lack of a verifiable stressor.  He 
served in Vietnam from September 1969 to April 1970.  His 
principal duty assignment during that time frame was as a 
radio operator with the U.S. Military Assistance Command, 
Vietnam (MACV) (WO8V 05 F).  Unclassified information gleaned 
from a Department of Defense maintained website identifies 
MACV as conducting military operations in combat zones during 
the veteran's period of Vietnam service, to include locating 
enemy artillery and mortar.  According to statements of 
record, the veteran alleges performing such duties in 
September 1969 while assigned to "Team 69" at Long "Xsuen" 
Vietnam.  He also refers to witnessing a helicopter crash 
that same month.  In essence, he has provided details of the 
location, approximate date to within a two month period, unit 
of assignment and description of documentable events.  As 
such, further development is required to verify his claimed 
stressors.  M21R-1MR, Part IV, Subpart ii, Chapter 1, Section 
D, 14.

Furthermore, a VA examiner in May 2005 provided opinion that 
the veterans' current symptoms of the feet are "m[os]t 
likely from exposure to extreme cold condition in service."  
This opinion was based upon the veteran's report of cold 
exposure while stationed in Germany, and current symptoms of 
pain, numbness, cold sensitivity, nail deformity or fungus, 
color change, impaired sensation, and hyperhydrosis.  The 
examiner, however, did not acknowledge review of the claims 
folder, in particular the lack of in-service treatment as 
well as lay denial of symptoms and normal examination upon 
the veteran's service separation examination.  The Board 
finds that further opinion is necessary to decide the claim.  
38 U.S.C.A. § 5103(d) (West 2002).

While the case is being remanded, the veteran should be 
notified of the criteria for establishing a disability rating 
and effective date of award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the veteran for the following:
		a) notify him of the criteria for 
establishing a disability rating and effective 
date of award pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006);
		b) ask the veteran to provide detailed 
information (dates, locations, names and units 
of other parties involved regarding his alleged 
stressor events in service (in particular-but 
not limited to- locating enemy artillery and 
mortar and witnessing a helicopter crash in 
September 1969 while assigned to "Team 69" of 
MACV (WO8V 05 F) at Long "Xsuen" Vietnam.)

2.  Obtain complete clinical records from the 
Dallas and Ft. Worth, Texas VA Medical Centers 
since July 2005.

3.  Seek verification of whether the veteran was 
subject to enemy artillery and mortar fire, or 
may have witnessed a helicopter crash, while 
serving as a radio operator with DMAC USAAG 
(WO8V 05 F) USMACV, "Team 69," from September 
to October1969 while serving in Long "Xsuen" 
Vietnam.  This information, as well as any 
additional details provided by the veteran, 
should be provided to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  JSSRC 
should be requested to attempt to verify the 
veteran's alleged stressors, and provide a unit 
history for his unit for the time period in 
question.

4.  After completion of the above, make a 
specific determination as to whether or not the 
veteran was exposed to a stressor event in 
service, and conduct any further development 
deemed necessary as a result of the 
determination.

5.  Arrange for the veteran to be examined by an 
appropriate examiner in order to determine the 
nature and etiology of his claimed cold injury 
residuals.  The claims folder should be provided 
to the examiner for review.  Following 
examination and review of the claims folder, the 
examiner should provide opinion as to whether it 
is at least as likely as not that the veteran 
manifests residuals from a cold injury incurred 
in service.  In providing the opinion, the 
examiner should discuss the service medical 
records and provide a rationale for the opinion, 
to include whether any cold injury residuals 
would have been manifested and evident at the 
time of his service separation examination in 
April 1970 or whether such symptoms may have had 
a latency period.

6.  Thereafter, readjudicate the claims.  If 
either claim remains denied, the RO should 
furnish a supplemental statement of the case, 
and give the appellant and his representative 
the opportunity to respond.  The case should 
then be returned to the Board, if in order, for 
further appellate review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


